DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 05/29/2020 in which claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2020 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Allowable Subject Matter
Claims 9, 10, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Objections
Claims 2-5, 7-8, 15-17, 19 and 20 are objected to because of the following informalities:  
Claim 2 recites in line 8 “a bottleneck” and it should be “the bottleneck
Claim 3 recites in line 6 “a bottleneck” and it should be “the bottleneck” since claim 1 already discloses a bottleneck.
Claim 4 recites in line 3 “a state” and it should be “the state” since claim 3 already discloses a state.
Claim 5 recites in line 13 “a threshold” and it should be “a threshold.”.
Claim 7 recites in line 7 “a bottleneck” and it should be “the bottleneck” since claim 1 already discloses a bottleneck.
Claim 8 recites in line 4 “a bottleneck” and it should be “the bottleneck” since claim 1 already discloses a bottleneck.
Claim 15 recites in line 6 “the state” and it should be “a state”.
Claim 16 recites in line a “The apparatus of claim 12” and it should be “The apparatus of claim 15” since claim 16 is referring to the percentage calculated in claim 15.
Claim 17 recites in line 7 “a bottleneck” and it should be “the bottleneck” since claim 12 already discloses a bottleneck.
Claim 19 recites in line 7 “a bottleneck” and it should be “the bottleneck” since claim 18 already discloses a bottleneck.
Claim 20 recites in line 4 “a bottleneck” and it should be “the bottleneck” since claim 18 already discloses a bottleneck.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “a high percentage” in claim 5 is a relative term which renders the claim indefinite. The term “a high percentage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes the Examiner interpreted “a high percentage” as at least 75%. Claim 6 is rejected based on the rejection of claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al. (US 2018/0270711), hereinafter “Moon”.

As to claim 12, Moon teaches an apparatus for use in a user equipment (UE) (Moon, Fig. 11, [0109]-[0112], a UE), the apparatus comprising: 
a processor configured to cause the UE to (Moon, [0016]-[0017], Fig. 11, [0109]-[0112], the UE includes a controller that executes the software stored in the memory to perform the functions of the UE): 
receive network traffic from the cellular network during a series of transmission time intervals (Moon, Fig. 5, [0054]-[0057], Figs. 6A-6B, [0065], [0067]-[0068], the UE receives packets from the cellular network (server and base station) via different scheduling intervals and time intervals); 
determine a burst of network traffic from the received network traffic (Moon, Fig. 5, [0054]-[0057], Figs. 6A-6B, [0067]-[0068], the UE receives the packets via one burst, where the burst is transmitted via time intervals); 
determine a duration of the burst of network traffic (Moon, Figs. 6A-6B, [0063], [0065], [0067]-[0068], [0095], the UE determines utilization/congestion based on the duration of the burst where the packets are received); 
compare the duration of the burst of network traffic to a burst-duration threshold (Moon, Figs. 6A-6B, [0063], [0065], [0067]-[0068], [0095], the degree of congestion in the wireless connection is determined based on the packets received. As Fig. 6B shows, the burst where the packets are received has a duration greater than the bursts in Fig. 6A. [0011], Fig. 5, [0057], [0061], Figs. 7A-7B, [0069]-[0077], additionally, the bottleneck is determined when the measured time interval for packets received exceeds a threshold); and 
determine that the cellular network is experiencing a bottleneck based at least in part on a determination that the duration of the burst of network traffic is greater than the burst-duration (Moon, Figs. 6A-6B, [0063], [0065], [0067]-[0068], [0095], the degree of congestion in the wireless connection is determined based on the packets received. As Fig. 6B shows, the burst where the packets are received has a duration greater than the bursts in Fig. 6A. [0011], Fig. 5, [0057], [0061], Figs. 7A-7B, [0069]-[0077], additionally, the bottleneck is determined when the measured time interval for packets received exceeds a threshold).

As to claim 13, Moon teaches wherein the processor is configured to determine the duration of the burst of network traffic by determining a first active transmission time interval of the burst and a last active transmission time interval of the burst (Moon, Fig. 5, [0053]-[0062], Figs. 6A-6B, [0063]-[0068], the UE receives the packet 621 which is the first packet in the burst and the packet 633 which is the last packet of the burst. Also, the UE determines the packets received and if all the packets are received, which indicate a first active transmission and a last active transmission).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 11, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2018/0270711), hereinafter “Moon” in view of Khoryaev et al. (US 2020/0029245), hereinafter “Khoryaev).

As to claim 1, Moon teaches a user equipment (UE) (Moon, Fig. 11, [0109]-[0112], a UE), comprising: 
a radio for communicating with a cellular network (Moon, [0006], Fig. 11, [0109]-[0112], the UE includes a transceiver to transmit and receive data to and from a cellular network); 
a memory (Moon, [0017], Fig. 11, [0109]-[0112], the UE includes a memory that stores software to perform the functions of the UE); and 
a processor operably coupled to the memory and the radio (Moon, [0016]-[0017], Fig. 11, [0109]-[0112], the UE includes a controller connected to the radio and executes the software stored in the memory to perform the functions of the UE); 
wherein the UE is configured to: 
receive network traffic from the cellular network during a series of transmission time intervals (Moon, Fig. 5, [0054]-[0057], Figs. 6A-6B, [0065], [0067]-[0068], the UE receives packets from the cellular network (server and base station) via different scheduling intervals and time intervals); 
determine a burst of network traffic from the received network traffic, wherein the burst of network traffic comprises a plurality of transmission time intervals (Moon, Fig. 5, [0054]-[0057], Figs. 6A-6B, [0067]-[0068], the UE receives the packets via one burst, where the burst is transmitted via time intervals).

Moon teaches the claimed limitations as stated above. Moon does not explicitly teach the following features: regarding claim 1, at least one antenna; 
a radio operably coupled to the at least one antenna;
a memory coupled to the radio;
analyze resource allocations to the UE in the plurality of transmission time intervals to determine an extent to which the cellular network is busy; and 


However, Khoryaev teaches at least one antenna (Khoryaev, Fig. 2, [0051], the UE includes an antenna 210); 
a radio operably coupled to the at least one antenna (Khoryaev, Fig. 2, [0051], the UE includes a RF circuitry 206 connected to the antenna 210);
a memory coupled to the radio (Khoryaev, Fig. 2, [0051]-[0052], the UE includes a memory 204G located in the baseband circuitry 204 connected to the RF circuitry 206);
analyze resource allocations to the UE in the plurality of transmission time intervals to determine an extent to which the cellular network is busy (Khoryaev, [0126], [0137], [0152], Fig. 7, [0166], the UE measures the channel busy ratio (CBR) based on the number of resources where an RSSI value satisfies or is above a defined threshold. The UE also measures the occupancy ratio (CR) based on the number of resources used by the UE and the total number of resources in predefined time intervals); and 
determine that the cellular network is experiencing a bottleneck based at least in part on the analysis of the resource allocations to the UE in the plurality of transmission time intervals (Khoryaev, [0126], [0137], [0152]-[0153], Fig. 7, [0166], [0178], the occupancy ratio (CR) is compared with a CR_limit to determine the congestion of the communication system including infrastructure entities, such as a cellular base station. The CR is determined based on the number of resources used by the UE and the total number of resources in predefined time intervals. The CR_limit is based on the CBR value. [0156], the CBR and CR measurements are used for the congestion control).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moon to have the features, as taught by (Khoryaev, [0179]).

Moon teaches the claimed limitations as stated above. Moon does not explicitly teach the following features: regarding claim 2, wherein, in analyzing the resource allocations to the UE in the plurality of transmission time intervals, the UE is configured to: 
determine a percentage of transmission time intervals within the burst of network traffic that do no not have resources allocated to the UE; and 
compare the percentage to a first threshold; 
wherein the UE is configured to determine that the cellular network is experiencing a bottleneck based at least in part on the percentage exceeding the first threshold.

As to claim 2, Khoryaev teaches wherein, in analyzing the resource allocations to the UE in the plurality of transmission time intervals (Khoryaev, [0126], [0137], [0152], Fig. 7, [0166], the UE measures the occupancy ratio based on the number of resources used by the UE and the total number of resources in predefined time intervals), the UE is configured to: 
determine a percentage of transmission time intervals within the burst of network traffic that do no not have resources allocated to the UE (Khoryaev, [0091], [0152]-[0153], [0159]-[0160], [0179], the UE determines the channel busy ratio (CBR) on resources where an RSSI value satisfies or is above a threshold. The CBR is used to determine the CR_limit, where the ratios include percentages); and 
compare the percentage to a first threshold (Khoryaev, [0091], [0151]-[0153], [0157], [0159]-[0160], [0179], the congestion level is compared with a congestion threshold, where the congestion level is based on the CBR level. The CBR is used to determine the CR_limit, where the ratios include percentages); 
(Khoryaev, [0091], [0151]-[0153], [0157], [0159]-[0160], [0179], the congestion of the communication system is determined when the congestion level exceeds the congestion threshold).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moon to have the features, as taught by Khoryaev in order to perform congestion control mechanism that adjust parameters during resource reselection and packet dropping and be compliant with the limits set by the congestion control (Khoryaev, [0179]).

Moon teaches the claimed limitations as stated above. Moon does not explicitly teach the following features: regarding claim 3, wherein, in analyzing the resource allocations to the UE, the UE is configured to determine a state of each of at least a subset of the plurality of transmission time intervals within the burst of network traffic; 
wherein the UE is configured to determine that the cellular network is experiencing a bottleneck based at least in part on the determined states of the at least a subset of the plurality of transmission time intervals within the burst of network traffic.

As to claim 3, Khoryaev teaches wherein, in analyzing the resource allocations to the UE, the UE is configured to determine a state of each of at least a subset of the plurality of transmission time intervals within the burst of network traffic (Khoryaev, Fig. 7, [0104], [0152], [0166], the UE determines the CBR and CR states of the resources used by the UE in predefined time intervals. The states being CBR above a threshold and CR above a CR_limit. Fig. 7 shows sending windows of 100 ms, where CBR and CR measurements are performed in 100 ms time intervals including 702-706 transmissions); 
(Khoryaev, Fig. 7, [0104], [0151]-[0153], [0157], [0159]-[0160], [0166], [0179], the UE determines the CBR and CR states of the resources used by the UE in predefined time intervals. Fig. 7 shows sending windows of 100 ms, where CBR and CR measurements are performed in 100 ms time intervals including 702-706 transmissions. The congestion of the communication system is determined when the congestion level exceeds the congestion threshold, where the congestion level is based on the CBR and CR states measured by the UE).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moon to have the features, as taught by Khoryaev in order to perform congestion control mechanism that adjust parameters during resource reselection and packet dropping and be compliant with the limits set by the congestion control (Khoryaev, [0179]).

Moon teaches the claimed limitations as stated above. Moon does not explicitly teach the following features: regarding claim 4, wherein each transmission time interval comprises a plurality of resource blocks; 
wherein, in determining a state of each of at least a subset of the plurality of transmission time intervals within the burst of network traffic, the UE is configured to: 
calculate a percentage of the total number of resource blocks that were allocated to the UE from the base station during each transmission time interval; 
determine the state of each transmission time interval in the burst based on the percentage.

As to claim 4, Khoryaev teaches wherein each transmission time interval comprises a plurality of resource blocks (Khoryaev, [0042], Fig. 7, [0152], the downlink resource grid include resource blocks, where the grid includes a time-frequency grid. The UE determines the CBR and CR states of the resources used by the UE in predefined time intervals. The transmissions in the system include resource blocks); 
wherein, in determining a state of each of at least a subset of the plurality of transmission time intervals within the burst of network traffic (Khoryaev, Fig. 7, [0104], [0152], [0166], the UE determines the CBR and CR states of the resources used by the UE in predefined time intervals. The states being CBR above a threshold and CR above a CR_limit. Fig. 7 shows sending windows of 100 ms, where CBR and CR measurements are performed in 100 ms time intervals including 702-706 transmissions), the UE is configured to: 
calculate a percentage of the total number of resource blocks that were allocated to the UE from the base station during each transmission time interval (Khoryaev, [0042], Fig. 7, [0126], [0137], [0152], Fig. 7, [0166], the UE measures the occupancy ratio (CR), where the CR is the ratio of number of resources used by UE to the total number of resources in some predefined time interval. The resources include resource blocks. [0166], the CBR and CR measurements are performed in 100 ms time intervals. [0091], the ratios include percentages. Fig. 1, [0043], the resources are allocated to the UE by a RAN node); 
determine the state of each transmission time interval in the burst based on the percentage (Khoryaev, [0091], [0151]-[0153], [0157], [0159]-[0160], [0179], the congestion of the communication system is determined when the congestion level exceeds the congestion threshold. The congestion is determined based on the CBR above a threshold and CR above a CR_limit. [0091], the ratios include percentages).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moon to have the features, as taught by (Khoryaev, [0179]).

Moon teaches the claimed limitations as stated above. Moon does not explicitly teach the following features: regarding claim 7, wherein the UE is configured to determine an average extent to which the cellular network is busy over a plurality of bursts; 
wherein the UE is configured to compare the average extent to which the cellular network is busy to the first threshold; and 
wherein the UE is further configured to determine that the cellular network is experiencing a bottleneck based at least in part on the average extent to which the cellular network is busy being greater than the first threshold.

As to claim 7, Khoryaev teaches wherein the UE is configured to determine an average extent to which the cellular network is busy over a plurality of bursts (Khoryaev, [0126], [0137], [0151]-[0152], Fig. 7, [0166], the UE determines the congestion level in the communication system, where the congestion is measured using the channel busy ratio (CBR) and occupancy ratio (CR) measured in resources at different sensing windows and time intervals. The CBR measurement, for example, can be done at L1 cross resources within a 100 ms window duration, while CR measurement can be estimated over a 100 ms time interval. CBR averaging is used for congestion control); 
wherein the UE is configured to compare the average extent to which the cellular network is busy to the first threshold (Khoryaev, [0091], [0126], [0137], [0151]-[0153], [0157], [0159]-[0160], Fig. 7, [0166], [0179], the congestion level is compared with a congestion threshold, where the congestion level is based on the CBR level. CBR averaging is used for congestion control); and 
(Khoryaev, [0091], [0126], [0137], [0151]-[0153], [0157], [0159]-[0160], Fig. 7, [0166], [0179], the congestion of the communication system is determined when the congestion level exceeds the congestion threshold. CBR averaging is used for congestion control).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moon to have the features, as taught by Khoryaev in order to perform congestion control mechanism that adjust parameters during resource reselection and packet dropping and be compliant with the limits set by the congestion control (Khoryaev, [0179]). Additionally, for congestion control based on resource reservation period adaptation, the averaging can be more beneficial (Khoryaev, [0166]).

As to claim 8, Moon teaches wherein the UE is further configured to determine a duration of the burst (Moon, Figs. 6A-6B, [0063], [0065], [0067]-[0068], [0095], the UE determines utilization/congestion based on the duration of the burst where the packet are received); and 
wherein the UE is further configured to determine that the cellular network is experiencing a bottleneck based at least in part on a determination that the duration of the burst of network traffic is greater than a first threshold (Moon, Figs. 6A-6B, [0063], [0065], [0067]-[0068], [0095], the degree of congestion in the wireless connection is determined based on the packets received. As Fig. 6B shows, the burst where the packets are received has a duration greater than the bursts in Fig. 6A. [0011], Fig. 5, [0057], [0061], Figs. 7A-7B, [0069]-[0077], additionally, the bottleneck is determined when the measured time interval for packets received exceeds a threshold).

Moon teaches the claimed limitations as stated above. Moon does not explicitly teach the following features: regarding claim 8, and that the extent to which the cellular network is busy is greater than a second threshold.

However, Khoryaev teaches and that the extent to which the cellular network is busy is greater than a second threshold (Khoryaev, [0152]-[0153], the congestion is determined by the UE based on the channel busy ratio (CBR) and occupancy ratio (CR), where the CR_limit is based on the CBR value. [0157], the congestion level becomes too high or exceeding a congestion threshold. [0162], the CBR measurements includes thresholds).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moon to have the features, as taught by Khoryaev in order to perform congestion control mechanism that adjust parameters during resource reselection and packet dropping and be compliant with the limits set by the congestion control (Khoryaev, [0179]).

As to claim 11, Moon teaches wherein the UE receives the network traffic while operating on a first radio access technology (RAT) (Moon, Fig. 10, [0104]-[0107], the UE is connected to the cellular base station 103 and receives data via the wireless connection 1011); 
wherein the UE is further configured to transition to a second RAT in response to determining that that the cellular network is experiencing a bottleneck (Moon, Fig. 10, [0104]-[0107], upon estimating that a bottleneck occurs in a wireless connection section 1011, the UE 101 disconnects from the cellular base station 103 and connects to the Wi-Fi AP 1001 (1021)).


wherein the processor is further configured to: 
calculate a percentage of the total number of resource blocks that were allocated to the UE from the base station during each transmission time interval; 
determine the state of each transmission time interval in the burst based on the percentage.

As to claim 15, Khoryaev teaches wherein each transmission time interval comprises a plurality of resource blocks (Khoryaev, [0042], Fig. 7, [0152], the downlink resource grid include resource blocks, where the grid includes a time-frequency grid. The UE determines the CBR and CR states of the resources used by the UE in predefined time intervals. The transmissions in the system include resource blocks); 
wherein the processor is further configured to: 
calculate a percentage of the total number of resource blocks that were allocated to the UE from the base station during each transmission time interval (Khoryaev, [0042], Fig. 7, [0126], [0137], [0152], Fig. 7, [0166], the UE measures the occupancy ratio (CR), where the CR is the ratio of number of resources used by UE to the total number of resources in some predefined time interval. The resources include resource blocks. [0166], the CBR and CR measurements are performed in 100 ms time intervals. [0091], the ratios include percentages. Fig. 1, [0043], the resources are allocated to the UE by a RAN node); 
determine the state of each transmission time interval in the burst based on the percentage (Khoryaev, [0091], [0151]-[0153], [0157], [0159]-[0160], [0179], the congestion of the communication system is determined when the congestion level exceeds the congestion threshold. The congestion is determined based on the CBR above a threshold and CR above a CR_limit. [0091], the ratios include percentages.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moon to have the features, as taught by Khoryaev in order to perform congestion control mechanism that adjust parameters during resource reselection and packet dropping and be compliant with the limits set by the congestion control (Khoryaev, [0179]).

As to claim 17, Moon teaches wherein the UE is configured to determine a duration for each of a plurality of bursts (Moon, Figs. 6A-6B, [0063], [0065], [0067]-[0068], [0095], the UE determines utilization/congestion based on the duration of the burst where the packet are received).

Moon teaches the claimed limitations as stated above. Moon does not explicitly teach the following features: regarding claim 17, wherein the UE is configured to compute an average burst duration based on the durations of each of the plurality of bursts; 
wherein the UE is configured to determine that the cellular network is experiencing a bottleneck based at least in part on a determination that the average burst duration of the network traffic is greater than the first threshold.

However, Khoryaev teaches wherein the UE is configured to compute an average burst duration based on the durations of each of the plurality of bursts (Khoryaev, [0126], [0137], [0151]-[0152], Fig. 7, [0166], the UE determines the congestion level in the communication system, where the congestion is measured using the channel busy ratio (CBR) and occupancy ratio (CR) measured in resources at different sensing windows and time intervals. The CBR measurement, for example, can be done at L1 cross resources within a 100 ms window duration, while CR measurement can be estimated over a 100 ms time interval. CBR averaging is used for congestion control); 
wherein the UE is configured to determine that the cellular network is experiencing a bottleneck based at least in part on a determination that the average burst duration of the network traffic is greater than the first threshold (Khoryaev, [0091], [0126], [0137], [0151]-[0153], [0157], [0159]-[0160], Fig. 7, [0166], [0179], the congestion of the communication system is determined when the congestion level exceeds the congestion threshold. CBR averaging is used for congestion control).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moon to have the features, as taught by Khoryaev in order to perform congestion control mechanism that adjust parameters during resource reselection and packet dropping and be compliant with the limits set by the congestion control (Khoryaev, [0179]). Additionally, for congestion control based on resource reservation period adaptation, the averaging can be more beneficial (Khoryaev, [0166]).

As to claim 18, Moon teaches a method for operating a user equipment (UE) in a cellular network (Moon, Fig. 5, Fig. 10, Fig. 11, [0109]-[0112], a UE that communicates in a cellular network), the method comprising: 
receiving network traffic from the cellular network during a series of transmission time intervals (Moon, Fig. 5, [0054]-[0057], Figs. 6A-6B, [0065], [0067]-[0068], the UE receives packets from the cellular network (server and base station) via different scheduling intervals and time intervals); 
determining a burst of network traffic from the received network traffic, wherein the burst of network traffic comprises a plurality of transmission time intervals (Moon, Fig. 5, [0054]-[0057], Figs. 6A-6B, [0067]-[0068], the UE receives the packets via one burst, where the burst is transmitted via time intervals).

Moon teaches the claimed limitations as stated above. Moon does not explicitly teach the following features: regarding claim 18, analyzing resource allocations to the UE in each of the plurality of transmission time intervals in the burst to determine an extent to which the cellular network is busy; and 
determining that the cellular network is experiencing a bottleneck based at least in part on the analysis of the resource allocations to the UE in each of the plurality of transmission time intervals in the burst.

However, Khoryaev teaches analyzing resource allocations to the UE in each of the plurality of transmission time intervals in the burst to determine an extent to which the cellular network is busy (Khoryaev, [0126], [0137], [0152], Fig. 7, [0166], the UE measures the channel busy ratio (CBR) based on the number of resources where an RSSI value satisfies or is above a defined threshold. The UE also measures the occupancy ratio (CR) based on the number of resources used by the UE and the total number of resources in predefined time intervals); and 
determining that the cellular network is experiencing a bottleneck based at least in part on the analysis of the resource allocations to the UE in each of the plurality of transmission time intervals in the burst (Khoryaev, [0126], [0137], [0152]-[0153], Fig. 7, [0166], [0178], the occupancy ratio (CR) is compared with a CR_limit to determine the congestion of the communication system including infrastructure entities, such as a cellular base station. The CR is determined based on the number of resources used by the UE and the total number of resources in predefined time intervals. The CR_limit is based on the CBR value. [0156], the CBR and CR measurements are used for the congestion control).

(Khoryaev, [0179]).

Moon teaches the claimed limitations as stated above. Moon does not explicitly teach the following features: regarding claim 19, wherein, in analyzing the resource allocations to the UE in the plurality of transmission time intervals, the UE is configured to: 
determine a number of transmission time intervals within the burst of network traffic that do no not have resources allocated to the UE; 
wherein the UE is configured to determine that the cellular network is experiencing a bottleneck based at least in part on the determined number of transmission time intervals within the burst of network traffic that do no not have resources allocated to the UE.

As to claim 19, Khoryaev teaches wherein, in analyzing the resource allocations to the UE in the plurality of transmission time intervals (Khoryaev, [0126], [0137], [0152], Fig. 7, [0166], the UE measures the occupancy ratio based on the number of resources used by the UE and the total number of resources in predefined time intervals), the UE is configured to: 
determine a number of transmission time intervals within the burst of network traffic that do no not have resources allocated to the UE (Khoryaev, [0091], [0152]-[0153], [0159]-[0160], [0179], the UE determines the channel busy ratio (CBR) on resources where an RSSI value satisfies or is above a threshold. The CBR is used to determine the CR_limit, where the ratios include percentages); 
wherein the UE is configured to determine that the cellular network is experiencing a bottleneck based at least in part on the determined number of transmission time intervals within (Khoryaev, [0091], [0151]-[0153], [0157], [0159]-[0160], [0179], the congestion level is compared with a congestion threshold, where the congestion level is based on the CBR level. The CBR is used to determine the CR_limit, where the ratios include percentages. The congestion of the communication system is determined when the congestion level exceeds the congestion threshold).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moon to have the features, as taught by Khoryaev in order to perform congestion control mechanism that adjust parameters during resource reselection and packet dropping and be compliant with the limits set by the congestion control (Khoryaev, [0179]).

As to claim 20, Moon teaches further comprising: 
determining a duration of the burst based on identifying a first active transmission time interval of the burst and a last first active transmission time interval of the burst (Moon, [0053], Figs. 6A-6B, [0062]-[0063], [0065], [0067]-[0068], [0095], the UE determines utilization/congestion based on the duration of the burst where the packet are received. The UE receives the packet 621 which is the first packet in the burst and the packet 633 which is the last packet of the burst. Also, the UE determines the packets received and if all the packets are received, which indicate a first active transmission and a last active transmission); 
wherein the determining that the cellular network is experiencing a bottleneck is based at least in part on the duration of the burst of network traffic being greater than a threshold (Moon, Figs. 6A-6B, [0063], [0065], [0067]-[0068], [0095], the degree of congestion in the wireless connection is determined based on the packets received. As Fig. 6B shows, the burst where the packets are received has a duration greater than the bursts in Fig. 6A. [0011], Fig. 5, [0057], [0061], Figs. 7A-7B, [0069]-[0077], additionally, the bottleneck is determined when the measured time interval for packets received exceeds a threshold).

Moon teaches the claimed limitations as stated above. Moon does not explicitly teach the following features: regarding claim 20, and that the extent to which the cellular network is busy being greater than a second threshold.

However, Khoryaev teaches and that the extent to which the cellular network is busy being greater than a second threshold (Khoryaev, [0152]-[0153], the congestion is determined by the UE based on the channel busy ratio (CBR) and occupancy ratio (CR), where the CR_limit is based on the CBR value. [0157], the congestion level becomes too high or exceeding a congestion threshold. [0162], the CBR measurements includes thresholds).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moon to have the features, as taught by Khoryaev in order to perform congestion control mechanism that adjust parameters during resource reselection and packet dropping and be compliant with the limits set by the congestion control (Khoryaev, [0179]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sheu et al. U.S. Patent Application Pub. No. 2019/0150197 – User equipment and resource sensing and selection method.
Sun et al. U.S. Patent Application Pub. No. 2019/0174349 – Congestion control method, base station, and user equipment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473